                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KEITH CLEVELAND,

             Plaintiff,

                      v.                            CAUSE NO. 3:19CV777-PPS/MGG

 INDIANA STATE, et al.,


             Defendants.

                                  OPINION AND ORDER

       Keith Cleveland, a prisoner without a lawyer, is unhappy with how his criminal

case was handled in state court. He has now filed a civil suit against the Lake County

Jail, Judge Samuel L. Cappas, Prosecutor Veronica M. Gonzalez, Attorney Thomas

Mullins, and Attorney Kristin A. Mulholland. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief.

       As an initial matter, Cleveland has sued the Lake County Jail, but the jail is a

building. It is not a suable entity. Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir.

2012). Therefore, he cannot state a claim against the Lake County Jail.
       Additionally, two of the defendants that Cleveland has named in this lawsuit,

Judge Samuel L. Cappas and Prosecutor Veronica M. Gonzalez, are immune from suit.

“[I]n initiating a prosecution and in presenting the State’s case, the prosecutor is

immune from a civil suit for damages under § 1983.” Imbler v. Pachtman, 424 U.S. 409,

431 (1976). Absolute immunity shields prosecutors even if they act maliciously,

unreasonably, without probable cause, or even on the basis of false testimony or

evidence. Smith v. Power, 346 F.3d 740, 742 (7th Cir. 2003). Similarly, “[a] judge has

absolute immunity for any judicial actions unless the judge acted in absence of all

jurisdiction.” Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). “A judge will not be

deprived of immunity because the action he took was in error, was done maliciously, or

was in excess of his authority; rather, he will be subject to liability only when he has

acted in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 359 (1978).

Because the doctrines of prosecutorial and judicial immunity apply, Cleveland cannot

proceed on a claim for damages against Judge Samuel L. Cappas or Prosecutor Veronica

M. Gonzalez.

       Cleveland has also sued Thomas Mullins and Kristin A. Mulholland – the

attorneys that represented him in his criminal case. “In order to state a claim under [42

U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory

v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). While the conduct of private actors can

transform them into state actors for § 1983 purposes, the facts must permit an inference

that defendant’s actions are “fairly attributable to the state.” L.P. v. Marian Catholic High


                                              2
Sch., 852 F.3d 690, 696 (7th Cir. 2017) (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922,

937 (1982)). In the case of a criminal defense attorney, even an appointed public

defender, the actions of the attorney are not fairly attributable to the State and the

attorney is not acting under color of state law. Polk County v. Dodson, 454 U.S. 312, 325

(1981). Thus, Cleveland cannot state a claim under § 1983 against Attorney Thomas

Mullins or Attorney Kristin A. Mulholland.

        Lastly, to the extent that Cleveland is seeking his immediate release from prison,

that relief is not available to him in an action brought pursuant to 42 U.S.C. § 1983. See

Heck v. Humphrey, 512 U.S. 477, 481 (1994)(“[H]abeas corpus is the exclusive remedy for

a state prisoner who challenges the fact or duration of his confinement . . ..”).

        Cleveland’s complaint does not state a claim cognizable in federal court.1

Although it is usually necessary to permit a plaintiff the opportunity to file an amended

complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722 F.3d 1014

(7th Cir. 2013), that is unnecessary where the amendment would be futile. Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to

deny leave to amend where . . . the amendment would be futile.”). Such is the case here.

        ACCORDINGLY, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because it does not state a claim.

        SO ORDERED on September 24, 2019.

                                                           /s/ Philip P. Simon
                                                         JUDGE
                                                         UNITED STATES DISTRICT COURT

        1 To the extent Cleveland may be attempting to bring a malpractice claim against Attorney

Thomas Mullins or Attorney Kristin A. Mulholland, there is no basis for exercising federal jurisdiction
over that claim.
                                                    3
